R-364
                       EATTOIRNEY                     GENERAL
                                   QFTEXAS
PRICE  DANIEL
ATTORNEYGENERAL

                                                                         May 28, 1947



   Hon. L. ,A. Wooda
   State Superintendent
   State   Depsrtment of        Education
   Austin,   Texas

   AtteatFon:       Hon. T. M. Trimble

   Dear
                                    OpinionNo. V-217
                                    Re :     Legality     of contract    be-
                                             tween Board of Trustees
                                             of an independent        school
                                             district     and a radio sta-
                                             tion to give the latter
                                             exclusive     broadcasting
                                             rights    for football     games.

                  Your letter      requesting      an opinion     from    this    Dspsrt-
   ment is      as follows:

                “At the request     of Mr. Murry I?. Ply,
          Superintendent    of Schools   of Odessa, Texas,
          I am submlttlng     the problems contalned     in
          the attached   letter   for your consideration
          and opinion. ”
                  We quote      the letter      from Hon. Murry Ii. Fly          which   is
   attached       to your    request :

                “Iast November the Board of Trustees            of
          Ector County Independent        School District     gave
          a contract   to ERIC, a broadcasting        station
          here,  to broadcast    football    games for the
          season 1947-48.The contract           was exclusive.
          KOSA and ICEKXC,two other broadcasting          stations,
          are contending    that the Board could not give
          an exclusive   ,contract   and they are contending,
Hon.   L. A. Woods - Page 2



       that is, KO3A is, that the local            school board
       cannot prevent      their broadcasting.        The Board
       has asked me to write you for an opinion,             and,
       presently     an opinion   from the Attorney       Qeneral
       on the matter If you do not already have a
       ruling    from him regarding       a case similar    to
       ours.
                                    ,:i-
              “Que st Ion #l.    Has the Board a legal right
       or was it in its legal rights            to grant an exclu-
       sive contract     to a radio      station   to broaacast
       football     games for a period       of. two years?

                                Does    the fact’ that there was
                                       that is, the contract    wae      ,’
       awarded   to KRIQ gratis,       enter into the question?

                              Does the fact: that the other
                            not in existence  at the time
       the contract    was awarded enter into the question?”

           School   trustees   are vested under our laws with broad
powers in the control      and management of schools.     They are
charged with the promotion      of the education  within their re-
spective  districts    and ins the absence of statutory     limitation,
they are vested with large discretion      fin the exercise     of their
powers of administration.       State Line School District      v. Far-
well School District,      48 3.W. 616.

             In the case of Royse Independent           School District        v.
Re inhardt ,  159   3.W. 1010,   Reinhardt     and  others    were   attempting
to restrain     the members of the Rdyse Booster           Cl,ub and the
Trustees    of the Royse Independent        School District       from perform-
ing contract     between said Trustees        and members of the Club by’
the terms of which the Trustees           granted to the Club the’,privl-
lege of using the south end of the public              school   campus as a
ball ground during the period          intervening    between the clnse
of the school      in the Spring and the cotmzencement of the school
in the Fall.’      It was held in this case that the Board. of Trus-
tees Is given exclusLve       power bf management, regulation              and
control   of the schools     and school     property    within’the      district
and had the power to grant to the,.Royse Booster               Cl~ub the right
to use the school’s      baseball    field    so long &s said use did not
interfere    with the school’s     activities      or injure    the school
property.     See also:    Beard v. Board of Education,:            16 Pi (26)
900, and Young v. Board ‘of Trustees,           4 P. (2d) 725.
Hon.   L. A. Woods - Page 3



              It is recognized      generally     that athletic      contests,
inter-scholastic        league meetings and other extra-curricular
activities     have become a necessary         and intergral       part of our
educational      system.      Plans for modern schools,         including     the
most complete       gymnasiums and football         stadiums,    have been
designed    with the view of providing           proper facilities        for the
furtherance      of this program. .,Brooks v. Elder,            189, N.W. 284;
Merriman v. School District           No. 15, et e.1, 86 A.L.R. 1181.
Modern football        stad,iums are now equipped with necessary              and
adequate radio and press facilities.               The Board of Trustees
being vested with the control           and management of such property
and having large discretion           in the exercise       of their power of
administration       of school activities,        have the right by bid or
otherwise     to permit ,or refuse      to permit any person to use such
facilities      so long as its action        does not constitute        a clear
abuse of discretion          in the exercise     of its powers of adminl-
stration.       In order that the Board’s         action    may not be arbi-
trary but for the best’ interest           of the schools,        such a contract
should be let upon bids for a valuable               consideration.         If only
one station      exists    or only one birds, the contract          would be
valid provided        some benefit    was provided      thereby to the schools.

               30 far as this Department has been able to determine,
this is the first        time a question      has been raised       concerning
the Board of Trustee9           authority    to contract     with a radio      sta-
tion to broadcast        football    games of the high schools          within
their    district.      We have been unable to find any statutory
limitation      with reference      to such contracts.         Therefore,    it
is the opinion       of, this Department that the Board of Trustees
oC .Ector County Independent           School District     has the authority
to grant an exclusive         contract     to a radio    station    to broad-
CJ st regularly      scheduled    football    games.

              In answer to your second question,               we would like to
point out that it is a fundamental               rule that every contract
must be supported by a considerntion,                and a contract       without
any consideration        is not binding       upon the parties        and is un-
enforceable.      See : 10 Tex. Jur. 112 and cases cited                  therein.
It is, therefore      , our opinion       that in the absence of consider-
ation    the cbntract      is not binding      upon the Board of Trustees
of Ector County Independent             School District.        This is not t,o
be construed     as meaning’the         Board of Trustees        does not have
the power to grant         an exclusive      permit to the radio         station,
but simply that the Board of Trustee3                now has the power to
grant the pl-ivilcges         to the other radio        stations     in the absence
of consideration       if it so d.esires.          If a valuable      consid~era-
tion,   whether   cash,      advertising,     or  any   substantial     benefit    to
the   school,   was   given    for   the  present    contract,     then   it   is
Hog.   L. A. Woods - Page 4



binding   even though other stations  have since         come into
existence   and now want the same privilege.

                              SUMMARY

              The Board of Trustees   of Ector County
       Independent   School District    has the authority
       to grant an exclusive    contract,  to a radio
       station   to broadcast  regularly   scheduled  foot-
       ball   games.
                                             Yours   very   truly

                                         ATTOFtNEYGENERALOF TEXAS




                                             Assistant

JR:djm
                                             APPROVED:




                                             ATTORNEYGEi’iXRAL